Citation Nr: 1533069	
Decision Date: 08/04/15    Archive Date: 08/11/15

DOCKET NO.  13-32 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a bilateral knee disorder.  


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active duty from June 1954 to March 1956.
	
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.	

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

A bilateral knee disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service, and arthritis did not manifest within one year of the Veteran's discharge from active duty.


CONCLUSION OF LAW

The criteria for service connection for a bilateral knee disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

With respect to the service connection claim decided herein, the VCAA's notice requirements were satisfied by way of a letter sent to the Veteran in April 2011, which was prior to the initial unfavorable decision issued in October 2011, wherein he was advised of the provisions relating to the VCAA.  Specifically, he was informed of the evidence and information necessary to substantiate his service connection claim.  Additionally, the Veteran was advised that VA would assist him with obtaining relevant records from any Federal agency, which may include medical records from the military, from VA hospitals (including private facilities where VA authorized treatment), or from the Social Security Administration.  With respect to private treatment records, the letter informed the Veteran that VA would make reasonable efforts to obtain private or non-Federal medical records, to include records from State or local governments, private doctors and hospitals, or current or former employers.  Furthermore, VA included copies of VA Form 21-4142, Authorization and Consent to Release Information, which the Veteran could complete to release private medical records to VA.  The Veteran was also provided with notice of the type of evidence necessary to establish a disability rating and effective date as was discussed in Dingess/Hartman, supra, in the April 2011 letter.  

Relevant to the duty to assist, the Veteran's service treatment records, and post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  In this regard, the Board notes that in the Veteran's February 2011 claim for service connection and in a February 2011 authorization form, the Veteran reported that he had received treatment for his bilateral knees from his private provider, Roxboro Family Medicine and Immediate Care, since 2006.  Furthermore, in an October 2013 statement from a physician's assistant and physician associated with Roxboro Family Medicine and Immediate Care, it was noted that that the Veteran was a "long-standing patient of [the] practice."  In April 2011 correspondence, VA requested records from this entity beginning in 2006 and, in response to this request, provided treatment records dated in April 2011.  While no records dated prior to 2011 have been obtained in this case, the duty to assist in the development and adjudication of a claim is not a one-way street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  If a claimant wishes help, he or she cannot passively wait for it in circumstances where he or she may or should have evidence that is essential in obtaining the putative evidence. Wood v. Derwinski, 1 Vet. App. 190, 193, reconsideration denied, 1 Vet. App. 406 (1991) (per curiam).  Therefore, the Board finds that VA has satisfied its duty to assist in this regard.

With respect to the issue decided herein, the Veteran was also afforded a VA examination in October 2011.  The Board finds such examination and opinion adequate to decide the claim as it is predicated on an interview with the Veteran; a review of the record, to include his service treatment records, and a physical examination.  The opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met. 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case; at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II. Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, to include arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

In some cases, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology. However, the United States Court of Appeals for the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Lay evidence is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."   Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition is capable of lay observation and may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature." 

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010). 

The Board must weigh any competent lay evidence and to make a credibility determination as to whether it supports a finding of service incurrence; or, if applicable, continuity of symptomatology; or both, sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Layno v. Brown, 6 Vet. App. 465 (1994).  The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Other credibility factors are the lapse of time in recollecting events attested to, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's service treatment records include an undated record noting complaints of bilateral knee pain with prolonged marching.  However, the Veteran's March 1956 separation examination shows normal "lower extremities" and in two separate undated reports of medical history, he denied "'trick' or locked knee."

The earliest post-service complaints regarding the bilateral knees are private treatment records dated in April 2011.  Specifically, these records show that the Veteran was treated for dizziness and hypokalemia and, at that time, was unable to walk from heel to toe.  The Veteran submitted a claim for service connection for a bilateral knee disorder in February 2011 and was afforded a VA examination with regard to this claim in October 2011.

The October 2011 VA examiner noted the Veteran's history regarding bilateral knee pain upon marching in service and diagnosed degenerative arthritis of both knees as well as status post healed proximal fibular fracture of the left knee.  The October 2011 VA examiner opined that the Veteran's bilateral knee disorders were less likely as not a continuation of the complaints shown while in military service.  As rationale for this opinion, the examiner noted that the Veteran was diagnosed with a mental deficiency in service and, while the Veteran complained of pain in both knees with prolonged marching during service, orthopaedic examination in service revealed no pathology.  Significantly, the Veteran's March 1956 separation examination was normal.  Also, a June 1954 service treatment noted pes planus but a normal lower extremity examination.  The examiner noted that pain in the knees with marching was not sufficient enough evidence to result in a bilateral knee condition.  Also, the in-service examinations did not note any knee pathology.  As such, the examiner wrote that since there was insufficient medical evidence to support a knee condition in the military, the bilateral knee condition was less likely as not a continuation of the complaints shown while in military service.  

Subsequently, in October 2013 the Veteran submitted a statement from his private provider, E.R.R. (physician's assistant) and Dr. T.B.  This statement noted that the Veteran was a long-standing patient of their practice and that the Veteran had chronic bilateral knee pain.  E.R.R. and T.B. opined that it was "as likely as not" that the Veteran's in-service knee condition was the onset or contributed to his current bilateral knee condition.  

In weighing the statements, treatment records, and report of VA examination in October 2011, the Board concludes that the preponderance of the evidence is against service connection for a bilateral knee disorder.  The evidence of record shows no chronic disability in service, or arthritis within the initial post-separation year.  Moreover, the probative evidence of record shows that any current disability of the bilateral knees is not attributable to service.

In this regard, while the record shows that the Veteran complained of bilateral knee pain in service, there are no documented abnormal bilateral knee findings in service.  Report of separation examination dated in March 1956 shows normal clinical findings for the lower extremities and there are no documented post-service complaints of either knee until 2011, roughly 55 years after service.  The Board notes that the Veteran reports continuity of knee pain since marching in service and also notes that he is competent to report pain.  Layno, 6 Vet.App. at 469.  However, the Board finds that the Veteran's lay statements of record indicating reports of pain since in-service prolonged marching are not credible as they are inconsistent with the other evidence of record and were made under circumstances indicating bias or interest.  In this regard, in weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).

Significantly, as noted by the October 2011 VA examiner, pain in the knees with marching is not sufficient medical evidence to support a knee condition in service.  While the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, and the Veteran has offered reasons for the lack of medical care following his separation for service, the Board may, however, consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  In this regard, the Board notes that post-service treatment records are negative for any complaints, treatment, or diagnoses referable to the Veteran's knees until approximately 55 years after service.  Moreover, the lay statements of record are vague and provide no supporting context.  Therefore, the Board finds that they have diminished probative value.  Furthermore, while the October 2011 VA examination report shows bilateral knee arthritis, there is no indication that this manifested to a compensable degree within one year of discharge from service.  As such, the Board finds that presumptive service connection for arthritis of bilateral knees, to include on the basis of continuity of symptomatology, is not warranted. 

Furthermore, the Board finds that direct service connection for a bilateral knee disorder is not warranted.  The Board notes that the record contains conflicting medical opinions on the question of whether the Veteran's current bilateral knee disability is related to his military service.  On one hand, E.D.D and Dr. T.B. stated that the Veteran's "in-service knee condition was the onset or contributed to his bilateral knee condition."   On the other hand, the October 2011 VA examiner opined that the Veteran's current bilateral knee disability was less likely than not a continuation of the complaints shown while in military service. 

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).   

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  See also Obert v. Brown, 5 Vet. App. 30 (1993); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  A medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). 

In this regard, in the October 2013 statement provided by E.R.R. and Dr. T.B,. it was noted that the Veteran's "in-service knee condition was the onset or contributed to his bilateral knee condition."  However, no rationale for this opinion was provided.  Furthermore, it does not appear that .R.R. and Dr. T.B. had an opportunity to review the claims file, and, significantly, to review the report of the Veteran's March 1956 separation examination (reflecting a normal examination of the bilateral knees) or to review the post-service medical records (reflecting the earliest complaint of bilateral knee pain in 2011).  While failure to review the claims file is not fatal to the opinion (see Nieves-Rodriguez, 22 Vet. App. at 304), consideration of the relevant history is a factor in assessing the probative value of medical opinions.  

By contrast, the Board finds highly probative the opinion of the October 2011 VA examiner on the medical nexus question.  In an October 2011 VA examination report, the examiner provided an opinion that the Veteran's current bilateral knee disability is less likely than not a continuation of the complaints shown while in military service.  The Board notes that the examiner rendered this opinion after thoroughly reviewing the claims file and medical records and examining the Veteran.  Importantly, the examiner took into account the Veteran's reported history of in-service knee pain, as well as pertinent post-service medical records.  The examiner also provided a rationale for his opinion; stating that the service treatment records were negative for any significant injuries to the knees and did not note any knee pathology.  Thus, the most persuasive medical opinion on the question of etiology of current bilateral knee disabilities weighs against each claim.

The Board has considered the Veteran's assertions that his bilateral knee disorder is related to service.  As indicated previously, he is competent to report current observable symptoms and an injury in service; however, as a lay person, he is not competent to offer an opinion regarding the etiology of his bilateral knee disorder.  In this regard, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  Specifically, such an opinion would necessarily require consideration of the etiology of degenerative changes or arthritis, which requires specialized testing such as an X-ray to diagnose.  Moreover, such an opinion would require knowledge of the orthopedic system and the impact of trauma or injury to the knees.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence.  See Davidson; Jandreau; see also Woehlaert (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions). 

Therefore, the Board finds that, as a bilateral knee disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service, and arthritis did not manifest within one year of the Veteran's discharge from active duty, service connection for such disorder is not warranted. 

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a bilateral knee disorder.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for a bilateral knee disorder is denied.  




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


